Citation Nr: 1826695	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-25 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II, to include consideration of ratings for complications.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from February 1977 to June 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied rating in excess of 20 percent for the Veteran's diabetes mellitus, type II.  Since that time, jurisdiction of the claim was transferred to Seattle, Washington. 

The Veteran initially requested a Travel Board hearing.  See June 2014 VA form 9.  He subsequently withdrew his claim in a letter submitted in October 2016. 


FINDINGS OF FACTS

1. Before March 3, 2017, management of the Veteran's diabetes does not require regulation of activities. 

2. As of March 3, 2017, the Veteran's diabetes is manifested by required use of insulin, a restricted diet, regulated activities with episodes of ketoacidosis that requires less than two times per month visit to diabetic care provider and hypoglycemic reaction that requires visit to care provider twice a month.  


CONCLUSIONS OF LAW

1. Before March 3, 2017, the criteria for a rating in excess of 20 percent for the Veteran's diabetes mellitus, type II, to include erectile dysfunction, renal glomerular disease, and gastroparesis have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.119, Diagnostic Code 7913 (2017).

2. As of March 3, 2017, the criteria for a rating in excess of 20 percent for the Veteran's diabetes mellitus, type II, to include erectile dysfunction, renal glomerular disease, and gastroparesis have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.119, Diagnostic Code 7913 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim. 38 U.S.C. §§ 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017).  

VA satisfied the duties to notify and assist in this appeal and neither the Veteran nor his representative has asserted any error as to these duties. See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  The Board finds that the VA examinations of record are adequate upon which to address the severity of this disability for the entire appellate period, as discussed in greater detail below.  Although cognizant that this examination was after the last adjudication in a SOC or SSOC, this examination was considered by an April 2017 rating decision; as the RO has considered this evidence in continuing a denial of an increased benefit, the Board finds that there is no useful benefit to the Veteran's appeal in remanding this appeal to allow for the RO to further consider this evidence.

II. Increase Rating 

The Veteran contends a rating in excess of 20 percent is warranted for his diabetes. 

The VA's Schedule for Rating Disabilities is used to determine disability ratings once a disability is service-connected. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). In the Rating Schedule, diagnostic codes (DC) are assigned to specific disabilities. These DC designate percentage ratings based on the average functional impairment of the Veteran due to a service-connected disability. 38 C.F.R. §§ 3.32, 4.10 (2017). 

DC 7913 is applicable, as the Veteran has service-connected for type II diabetes mellitus. Pursuant to DC, a 20 percent evaluation is assigned where diabetes requires insulin and restricted diet, or an oral hypoglycemic agent and a restricted diet. A 40 percent evaluation is assigned where diabetes requires insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities). A 60 percent evaluation is assigned where the disease requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. A 100 percent evaluation is assigned where diabetes requires more than one daily injection of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 38 C.F.R. § 4.119, DC 7913 (2017).  

In this instance, the Board finds that a rating in excess of 20 percent is not warranted before March 3, 2017.  However, the evidence supports a 60 percent disability rating after March 3, 2017. 

Before March 2017, the medical evidence of record shows that the Veteran sought treatment for his diabetes at the Madigan Army Medical Center numerous times.  These records reflect that the Veteran's diabetes was controlled by the use of insulin and restricted diet.  This includes review of a November 2011 VA contract examination.  However, these records do not show that regulation of the Veteran's activity was required.  That is, the Veteran was not advised to refrain from strenuous activities.  While a letter from Dr. G.J.D dated June 2014 indicates that the Veteran has a restricted diet to balance carbohydrate intake with his physical activities, he does not state that the Veteran needs to avoid certain activities to control his diabetes.  Absent objective evidence showing regulation of activities, the Board finds that a rating in excess of 20 percent is not warranted for this period. 

However, as to the period after March 3, 2017, the medical evidence establishes that a 60 percent rating is appropriate. To that end, the March 2017 VA examination reflects that the Veteran's diabetes is controlled by restricted diet, use of insulin, as well as regulation of activities.  Furthermore, the exam shows that the Veteran has episodes of ketoacidosis and hypoglycemic reactions that result in a visit to diabetes care provider less than twice per month and twice a month, respectively.  Based on this evidence, the Board finds that the severity of the Veteran's diabetes for this period is consistent with a 60 percent disability rating.  Nevertheless, the examination does not show that his diabetes causes hospitalization or unintentional weight loss to warrant a 100 percent disability rating. 

Note (1) to diagnostic code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating.  Here, the record reflects that the Veteran has gastroparesis that is not manifested by two or more symptoms that warrant a compensable rating under DC 7346-considered by analogy.  Similarly, the Veteran has glomerular, which is in remission and does not warrant a compensable separate rating.  Furthermore, the Veteran also has erectile dysfunction as result of his diabetes, which is not manifested by deformity of the penis with loss of erectile power, to warrant a compensable evaluation under DC 7522.  SMC due to the erectile disability has been established.  Therefore, these conditions have not been assigned a separate rating.   

However, the Veteran has bilateral peripheral neuropathy of the lower extremities and bilateral cataracts with retinopathy caused by his diabetes that are rated separately. Although the Veteran disagreed with the rating assigned for his peripheral neuropathy in notice of disagreement filed in May 2013, he did not raise the issue on his substantive appeal, VA form 9.  Nor did his representative raise the issue in the brief filed in January 2018. Therefore, the Veteran is presumably satisfied with the current rating assigned.  Similarly, the Veteran has not indicated a disagreement with the separate rating assigned to his cataracts by way of a June 2017 rating decision, which has not yet become final.  Therefore, the Board need not considered these symptoms when rating the Veteran's diabetes. 

Is summary, the evidence of record weighs against a rating in excess of 20 percent for the Veteran's diabetes before March 3, 2017.  But, the evidence establishes a 60 percent disability rating thereafter.  



ORDER

Before March 3, 2013, entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, to include erectile dysfunction, renal glomerular disease, and gastroparesis is denied. 

As of March 3, 2017, a 60 percent disability rating for diabetes mellitus, type II, to include erectile dysfunction, renal glomerular disease, and gastroparesis is granted, subject to the criteria applicable to payment of monetary benefits.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


